DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the filing of 12/10/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
In the response from applicant on the restriction requirement on 11/15/2021, applicants agree to withdraw inventions of group 2 and elect group 1 (claims 1-6). Hence Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding claim 5, the term of “….turning the first electrode structure upside down…” (line 2) is vague and renders the claims indefinite. Claim 5 depends on claim 1, however, neither in claim 1 nor claim 5, original geometrical orientations of claimed elements are not defined. The term of “…structure upside down…” becomes undefined. 

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over He et al (WO 2020056326) in the view of Lee (KR 20200119626, English translation attached, all the line numbers listed below are line numbers in English translation), further in the view of Chen et al (US 20180120662).



depositing a first electrode (fig. 1, 104) comprising mesh conductive structure on a first substrate (fig. 1, 102; fig. 2, 202; ¶[0051], line 1-7, first transparent electrode 104 and the second transparent electrode 112, metal mesh, silver nanowires); 

(d) depositing an electrochromic layer (fig. 1, 106) on the first electrode form a first electrode structure (fig. 2, 204), the electrochromic layer being made of one of WO3 and MoO3 (¶[0056], line 1-10, The electrochromic layer 106 can be composed of one or more of the following materials including WO3…);

depositing a second electrode (fig. 1, 112) comprising mesh conductive structure on a second substrate (fig. 1, 114, fig. 2, 206; ¶[0051], line 1-7, first transparent electrode 104 and the second transparent electrode 112, metal mesh, silver nanowires);

 (h) forming an ion storage layer (fig. 1, 110) on the second electrode to produce a second electrode structure (fig. 2, 208), the ion storage layer being made of Prussian blue (¶[0053], line 1-7, the ion storage layer 110 may include, Prussian blue nanoparticles);
 
(i) binding together the first electrode structure and the second electrode structure by having the electrochromic layer of the first electrode structure to match the 

(j) forming an electrolyte layer (fig. 1, 108) between the electrochromic layer and the ion storage layer so as to produce the electrochromic device (fig. 2, 214).

But He does not specifically disclose that wherein method of fabricating first electrode comprising step of: (a) depositing a first transparent conductive film on a first substrate; (b) depositing a first mesh conductive structure on the first transparent conductive film; (c) depositing a second transparent conductive film on the first mesh conductive structure; and method of fabricating second electrode comprising step of: (e) depositing a third transparent conductive film on a second substrate; (f) depositing a second mesh conductive structure on the third transparent conductive film; (g) depositing a fourth transparent conductive film on the second mesh conductive structure.

However, Lee teaches a transparent electrode for electrochromic device (abstract; figs. 1 and 2; ¶[0032], line 239-243),
Wherein method of fabricating the electrode comprising step of: 
(a, e) depositing a first transparent conductive film (fig. 2, 200) on a substrate (fig. 2, 100) ; 
(b, f) depositing a mesh conductive structure on the first transparent conductive film (fig. 2, 300); 

(¶[0020], line 145-157, the method of manufacturing a transparent electrode having a mesh structure into which a metal layer is inserted according to an embodiment of the present invention includes the steps of providing a substrate, forming a first amorphous oxide layer including a conductive transparent substrate on the upper portion of the substrate , forming a metal layer on the first amorphous oxide layer, and forming a second amorphous oxide layer including a conductive transparent substrate on the metal layer, wherein the metal layer is a plurality of metal pieces each other It may be formed in a metal pattern having a mesh structure that is crossed; ¶[0046], line 358-362, The first amorphous oxide layer 200 and the second amorphous oxide layer 400 are materials of the transparent electrode 10, It should be a material with high electrical conductivity).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of He by the transparent electrode of Lee for the purpose of providing of a transparent electrode capable of having higher stability and mechanical flexibility (¶[0006], line 58-59).

But He-Lee combination does not specifically disclose that wherein depositing an electrochromic layer by an arc-plasma process.



Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of He-Lee combination by the method of Chen for the purpose of providing of an electrochromic device wherein the electric capacity and the coloring efficiency of the electrochromic device are enhanced (¶[0008], line 1-7).

Regarding Claim 2, He-Lee-Chen combination teaches that the method for fabricating an electrochromic device of claim 1, wherein the step (b) includes the steps of: 
(b1) providing a metal mask onto the first transparent conductive film, the metal mask having a plurality of opening structures (fig. 1, 200, 300; fig. 3, 350, as disclosed in Lee); and 
(b2) spluttering the metal material onto the metal mask and the first transparent conductive film so as to deposit the metal material into the opening structures for forming the first mesh conductive structure (fig. 1, 200, 3000, 400; ¶[0070], line 524-534, the first amorphous oxide layer and the second amorphous oxide layer, ….Thermal deposition, Electron beam deposition, Physical Vapor Deposition (PVD) process such as sputtering…, as disclosed in Lee).

Regarding Claim 3, He-Lee-Chen combination teaches that the method for fabricating an electrochromic device of claim 1, wherein the step (f) includes the steps of: 
(f1) providing a metal mask onto the third transparent conductive film, the metal mask having a plurality of opening structures (fig. 1, 200, 300; fig. 3, 350, as disclosed in Lee); and 
(f2) spluttering the metal material onto the metal mask and the third transparent conductive film so as to deposit the metal material into the opening structures for forming the second mesh conductive structure (fig. 1, 200, 3000, 400; ¶[0070], line 524-534, the first amorphous oxide layer and the second amorphous oxide layer, ….Thermal deposition, Electron beam deposition, Physical Vapor Deposition (PVD) process such as sputtering…, as disclosed in Lee).

Regarding Claim 4, He-Lee-Chen combination teaches that the method for fabricating an electrochromic device of claim 1, wherein the step (h) includes a step (h1) of applying a spin coating process to coat a material of the ion storage layer over the fourth transparent conductive film (¶[0269], line 1-5, In some embodiments, both the electrochromic layers and ion storage layers are coated on flexible ITO/PET substrates via spray coating, or spin coating, or slot-die coating or any other solution compatible coating techniques now known or later developed, as disclosed in He).



Regarding Claim 6, He-Lee-Chen combination teaches that the method for fabricating an electrochromic device of claim 1, wherein the step (j) includes the steps of: 
(j1) binding together the electrochromic layer of the first electrode structure and the ion storage layer of the second electrode structure by producing a fill-up space between the electrochromic layer and the ion storage layer; and 
(j2) filling an electrolyte substance into the fill-up space so as to form the electrolyte layer.
(fig. 1, 102, 104, 106, 114, 112, 110; fig. 2, 212, 214; ¶[0003], line 1-6, During the assembling of ECDs using liquid or gel electrolytes, the working electrode (WE) and counter electrode (CE) need to be separated by a spacer with the electrolyte filled into a gap between them, as disclosed in He).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872